 

+
at

= al 4
i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

UNITED STATES OF AMERICA Ty AT I : Fi . Ty.
-\-
AKAYED ULLAH, 18-cr-16 (RIS)
Defendant. ORDER

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED THAT Defendant’s sentencing is adjourned to April 27, 2020
at 10:30 a.m. in Courtroom 23B of the Daniel Patrick Moynihan U.S. Courthouse, 500 Pearl Street,
New York, New York, 10007. IT IS FURTHER ORDERED THAT Defendant’s sentencing
submission shall be filed no later than April 13, 2020, and the government’s sentencing submission
shall be filed no later than April 20, 2020.

SO ORDERED.
Dated: January 23, 2020

New York, New York ia c | ; CC
RICHARD J.SULLIVAN. ;

UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 

 
